Citation Nr: 0319072	
Decision Date: 08/05/03    Archive Date: 08/13/03	

DOCKET NO.  99-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for pulmonary 
asbestosis, claimed as secondary to asbestos exposure in 
service. 

2.  Entitlement to service connection for carcinoma of the 
colon, also claimed as secondary to asbestos exposure in 
service.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
October 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and August 1999 rating 
decisions by the Department of Veterans Affairs (VA) 
Baltimore, Maryland Regional Office (RO).

This case was previously before the Board and in March 2001 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's pulmonary 
asbestosis is not due to asbestos exposure in service or 
other disease or injury in service.

2.  The evidence of record shows that the veteran's colon 
cancer is not due to asbestos exposure in service or to other 
disease or injury in service.


CONCLUSIONS OF LAW

1.  Pulmonary asbestosis, claimed as secondary to asbestos 
exposure in service, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  Colon cancer, also claimed as secondary to asbestos 
exposure in service, was not incurred in or aggravated by 
service; and nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA provided the veteran copies of 
the appealed rating decisions, a statement of the case in 
October 1999 and a supplemental statement of the case in May 
2003.  These documents in addition to the Board's March 2001 
remand, collectively, provide the veteran notice of the law 
and governing regulations, the evidence needed to support his 
claims for the benefits sought and the reasons for the 
determination made regarding those claims.  Additionally, he 
was provided a letter from the RO in April 2001, which 
informed him of the provisions of the VCAA, the evidence 
needed to substantiate his claims, and of the evidence the VA 
would attempt to obtain as well as evidence and information 
required from him.  The evidence discloses that the VA has 
met its duty to assist the veteran also in obtaining the 
evidence necessary to substantiate his claim to the extent 
feasible.  Most notably, copies of the veteran's service 
medical records and service administrative records have been 
obtained and associated with his claims file.  Reasonable 
efforts by VA to obtain additional evidence have been 
undertaken but have not been fruitful either by reason of a 
lack of records that were requested or by a failure of the 
veteran to cooperate in this endeavor.  Therefore, under the 
circumstances, VA has satisfied both it's duties to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background.

The veteran contends that he was exposed to asbestos while 
serving in the United States Navy and living in barracks 
constructed during World War II and thereafter while serving 
aboard Naval vessels.  He argues that he now has a lung 
disorder and colon cancer as a result of this exposure in 
service.

The veteran's DD Form 214 shows that his most significant 
duty assignment during his approximate 3 years and 10 months 
of service was at the US Navy Base in Guantanamo Bay, Cuba.  
The veteran reported in a statement received in February 1999 
that he was assigned to float and dry docks (AFDL-1 and RARD) 
at Guantanamo Bay and in fact lived on one of these dry 
docks.  In a further statement in March 1999, he claimed that 
he was exposed to asbestos during his entire period of 
service including the barracks during boot camp and during 18 
months when he was stationed aboard an LST, in addition to 
when he was at Guantanamo Bay.

The veteran's service medical records are negative for 
clinical documentation of pulmonary asbestosis and colon 
cancer.  Private clinical records document surgery for 
carcinoma of the colon in 1998.  As regards respiratory 
pathology, pulmonary function studies (contained in private 
clinical records) in 1996 indicated marked pneumoconiosis and 
chronic obstructive pulmonary disease (COPD).

In a December 1996 report, W. H. Goldiner, M.D., provided a 
clinical impression of "probable asbestosis."  However, 
interstitial fibrosis (asbestosis) was noted on the chest X-
ray.  Recorded clinical data in Dr. Goldiner's December 1996 
report indicates that the veteran was initially employed in 
the summer of 1948 at Bethlehem Steel Corporation as a 
laborer.  From 1949, for approximately four months, he was 
employed at Bethlehem Steel Shipyard.  It was noted that 
during the time of employment he installed insulation.  He 
cut and sawed the asbestos insulation, which he applied 
throughout an unidentified ship(s) and thereby exposed 
himself to extremely high concentrations of asbestos 
containing dust.  He said that in 1950 he was employed at 
General Motors as an assembler.  His service from 1951 to 
1954 in the United States Navy was reported and it was noted 
that in 1954 he returned to General Motors and retired from 
there 30 years later.  It was added that as an assembler and 
as an inspector with General Motors, the veteran worked 
extensively in the area of overhead insulated steam pipes and 
also was in the area of the pipe coverers who would remove 
and replace the asbestos insulation on the pipes.

The Board's March 2001 remand sought to obtain additional 
clinical records of medical care providers relevant to 
treatment provided to the veteran for the disorders at issue 
as well as copies of the veteran's service personnel records 
to ascertain the nature and extent of his claimed inservice 
asbestos exposure.  Additionally, VA examinations of the 
veteran for purposes of determining whether there was a 
relationship between the veteran's claimed inservice exposure 
and any current pulmonary pathology as well as a VA 
examination to determine whether it is at least as likely as 
not that the veteran's colon cancer is due to inhalation of 
asbestos and/or was present in service or within the first 
post service year were directed.

The veteran failed to respond to the RO's April 2001 request 
to provide the names and addresses of pertinent health care 
providers and furthermore failed to report for the requested 
VA examinations.

The National Personnel Records Center in responding to the 
RO's request for records of the veteran's exposure to 
asbestos in service informed VA that they had no way of 
determining to what extent he was exposed to asbestos during 
his Naval service.  They did, however, state that General 
Specifications for Ships during the period of the veteran's 
service required heating services to be covered with an 
insulation material and it is highly probable that asbestos 
products were used to achieve this end.  They added that 
items requiring insulation included piping, flanges valves, 
fittings, machinery, boilers, evaporators, and heaters.  They 
furthermore added that the veteran's occupation in service as 
a seaman indicated that he probably had minimal exposure to 
asbestos but that a positive statement that he was or was not 
exposed could not be made.

Analysis.

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted on a presumptive basis for 
certain chronic diseases to include colon cancer, when they 
are manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113.  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303.

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other related asbestos-related diseases.  However, the VA 
has issued administrative guidelines for consideration by 
RO's when reviewing such claims.  These guidelines are 
currently found in VA Adjudication Procedural Manual M21-1, 
Part VI, Chapter 7, Paragraph 7.21 (previously, the 
guidelines were in DVB Circular 21-88-8).  These guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that rating specialists are to develop 
any evidence of asbestos exposure before, during and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  Again, these guidelines are not a 
legal presumption for service connection.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 
428 (1993).

The evidence in this case fails to show the presence of a 
chronic lung disorder and/or colon cancer until many years 
after service and there appears to be no basis to link any 
current lung disability and/or colon cancer to service unless 
it is due to alleged asbestos exposure therein.  There are no 
medical or other records to corroborate the veteran's 
allegation of asbestos exposure in service.

The Board finds that the evidence in its entirety does not 
show that it is at least as likely as not the veteran's 
current lung disabilities and/or colon cancer is a result of 
asbestos exposure occurring during service.  Here we observe 
that the veteran has not contended that he worked directly 
with asbestos in service and the evidence before the Board 
does not show otherwise.  Further, the National Personnel 
Records Center has noted that the veteran's occupation during 
service did not lend itself to direct exposure to asbestos.  
The M21-1 guidelines noted above are neither statutory nor 
regulatory in nature and, thus, cannot be used.  The 
development specified in the guidelines has been completed to 
the extent possible.  These guidelines list major occupations 
involving exposure to asbestos including insulation work, 
mining, milling and work in shipyards.  While this list is 
not exclusive, it nevertheless provides no basis for 
concluding that the veteran's duties as a seaman in service 
exposed him to any significant degree of asbestos.  Moreover, 
when diagnosed as suffering from probable asbestosis in 
December 1985 history obtained at that time in connection 
with his evaluation and treatment was significant for 
extensive exposure to asbestosis prior to service entrance, 
to include employment in a shipyard cutting and sawing 
asbestosis and possibly for a lengthy period prior to service 
indirect exposure working for General Motors.  Significantly 
in diagnosing the veteran as suffering from probable 
asbestosis his private physician while noting the veteran's 
reported asbestos exposure made no reference to the veteran's 
alleged extensive exposure to asbestos in service.  A medical 
nexus established by competent medical evidence relating 
either the veteran's current lung disabilities and/or colon 
cancer to service has not been presented.

The Board notes that the RO scheduled the veteran for VA 
examinations in an attempt to clarify the exact nature and 
etiology of the veteran's lung disorders and/or colon cancer.  
The veteran did not report for these examinations and did not 
indicate why or attempt to reschedule the examinations.  When 
a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  Consequently, for the reasons noted above, the 
Board is unable to conclude from the evidence presented that 
service connection for pulmonary asbestosis and/or carcinoma 
of the colon secondary to asbestos exposure is warranted.

In reaching this decision the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.


ORDER

Service connection for pulmonary asbestosis, claimed as 
secondary to asbestos exposure in service, is denied.

Service connection for carcinoma of the colon, also claimed 
as secondary to  asbestos exposure in service, is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



